UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 000-6404 GATEWAY ENERGY CORPORATION (Exact name of registrant as specified in its charter) Delaware 44-0651207 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1415 Louisiana Street, Suite 4100 Houston, TX77002 (Address of principal executive offices) (713) 336-0844 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes No X As of May 12, 2011, the Issuer had 23,480,853 shares of its common stock outstanding. 1 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES INDEX TO QUARTERLY REPORT ON FORM 10-Q PartI – Financial Information Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) as of March 31, 2011 and December 31, 2010 3 Consolidated Statements of Operations (Unaudited) for the three month periods ended March31,2011 and March 31, 2010 4 Consolidated Statements of Cash Flows (Unaudited) for the three month periods ended March31,2011 and March 31, 2010 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 15 Item 4. Controls and Procedures 15 Part II - Other Information Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. (Removed and Reserved) 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures 17 Certification Pursuant to Section 302 Certification Pursuant to Section 906 2 ITEM 1. FINANCIAL STATEMENTS GATEWAY ENERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2011 December 31, 2010 ASSETS (Unaudited) Current Assets Cash and cash equivalents $ 378,568 $ 238,547 Cash deposits 250,000 250,000 Accounts receivable trade 715,334 815,178 Prepaid expenses and other assets 206,477 224,606 Total current assets 1,550,379 1,528,331 Property and Equipment, at cost Gas distribution, transmission and gathering 11,315,546 11,310,810 Office furniture and other equipment 163,421 158,029 11,478,967 11,468,839 Less accumulated depreciation, depletion and amortization (3,387,580 ) (3,262,877 ) 8,091,387 8,205,962 Other Assets Deferred tax assets, net 2,704,167 2,658,204 Intangible assets, net of accumulated amortization of $524,650 and $479,373 as of March 31, 2011 and December 31, 2010, respectively 1,475,950 1,521,227 Other 111,233 156,474 4,291,350 4,335,905 Total assets $ 13,933,116 $ 14,070,198 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ 527,077 $ 600,403 Accrued expenses and other liabilities 334,499 296,609 Notes payable - insurance 139,645 159,882 Total current liabilities 1,001,221 1,056,894 Long term notes payable - insurance, less current maturities - 24,145 Long term debt 2,550,000 2,550,000 Total liabilities 3,551,221 3,631,039 Commitments and contingencies Stockholders' Equity Preferred stock – $1.00 par value; 10,000 shares authorized; no shares issued and outstanding - - Common stock – $0.25 par value; 35,000,000 shares authorized; 23,480,853 shares issued and outstandingat March 31, 2011 andDecember31,2010, respectively 5,870,213 5,870,213 Additional paid-in capital 17,395,621 17,387,746 Accumulated deficit (12,883,939 ) (12,818,800 ) Total stockholders’ equity 10,381,895 10,439,159 Total liabilities and stockholders’ equity $ 13,933,116 $ 14,070,198 The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, 2011 2010 Operating revenues Sales of natural gas $ 1,237,830 $ 1,407,489 Transportation of natural gas and liquids 385,085 422,868 Reimbursable and other 141,218 128,144 1,764,133 1,958,501 Operating costs and expenses Cost of natural gas purchased 1,062,190 1,264,376 Operation and maintenance 107,605 104,365 Reimbursable costs 107,251 107,412 General and administrative 365,742 462,453 Acquisition costs - 43,453 Consent solicitation costs - 98,870 Depreciation, depletion and amortization 169,979 197,331 1,812,767 2,278,260 Operating loss (48,634 ) (319,759 ) Other income (expense) Interest income 518 7,901 Interest expense (41,170 ) (41,344 ) Other income (expense), net (3,322 ) (14,569 ) Other expense, net (43,974 ) (48,012 ) Loss before income taxes (92,608 ) (367,771 ) Income tax benefit 27,469 133,378 Net loss $ (65,139 ) $ (234,393 ) Basic and diluted loss per share $ - $ (0.01 ) Weighted average number of basic and diluted common shares outstanding: 23,480,853 19,400,689 The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2011 2010 Cash flows from operating activities Net loss $ (65,139 ) $ (234,393 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation, depletion and amortization 169,979 197,331 Deferred tax benefit (27,469 ) (163,504 ) Stock based compensation expense, net of forfeitures 7,875 18,713 Amortization of deferred loan costs 5,058 7,091 Net change in operating assets and liabilities, resulting from changes in: Accounts receivable trade 99,844 249,388 Prepaid expenses, deposits and other assets 45,750 45,026 Accounts payable (73,326 ) 91,443 Accrued expenses and other liabilities 31,959 14,460 Net cash provided by operating activities 194,531 225,555 Cash flows from investing activities Capital expenditures and acquisitions (10,128 ) (3,737,705 ) Net cash used in investing activities (10,128 ) (3,737,705 ) Cash flows from financing activities Proceeds from borrowings - 2,500,000 Payments on borrowings (44,382 ) (43,996 ) Restricted cashfor credit facility - 650,000 Deferred financing costs - (26,611 ) Net cash provided by (used in) financing activities (44,382 ) 3,079,393 Net increase (decrease) in cash and cash equivalents 140,021 (432,757 ) Cash and cash equivalents at beginning of period 238,547 2,086,787 Cash and cash equivalents at end of period $ 378,568 $ 1,654,030 Supplemental disclosures of cash flow information: Cash paid for interest $ 40,848 $ 24,446 Cash paid for taxes $ - $ - Trade note payable for insurance premiums $ - $ 195,263 Exercise of stock options $ - $ 1,432 The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2011 (Unaudited) (1) Interim Financial Information Business and Organization Gateway Energy Corporation (the “Company,” or “Gateway,”), a Delaware corporation, was incorporated in 1960 and entered its current business in 1992. The Company's common stock is traded in the over-the-counter market on the bulletin board (“OTCBB”) section under the symbol GNRG. Gateway is engaged in the midstream natural gas business. The Company owns and operates natural gas distribution, transmission and gathering systems located onshore in the continental United States and offshore in federal and state waters of the Gulf of Mexico. Gateway conducts all of its business through its wholly owned subsidiary companies, Gateway Pipeline Company, Gateway Offshore Pipeline Company, Gateway Energy Marketing Company, Gateway Processing Company, Gateway Pipeline USA Corporation and CEU TX NPI, L.L.C.Gateway-Madisonville Pipeline, L.L.C, previously known as Gateway-ADAC Pipeline, L.L.C., is 67% owned by Gateway Pipeline Company and 33% owned by Gateway Processing Company.
